Citation Nr: 1611313	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  03-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to April 14, 2005 for the award of service connection for coronary artery disease.

[The issues of entitlement to service connection for a respiratory disorder and entitlement to service connection for a gastrointestinal disorder are the subject of a separate decision by the Veterans Law Judge who conducted a hearing in those matters in October 2012.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  He also had service with the Navy Reserves from August 1989 to August 1994, the Army Reserves from August 1994 to August 1999, and the Army National Guard from August 1999 to August 2001, with unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The Veteran performed a period of verified ACDUTRA from April 30, 1995 to June 9, 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that implemented a Board grant of service connection for coronary artery disease, assigning an effective date of July 18, 2005.  A subsequent rating decision, dated March 2012, granted the Veteran's claim of entitlement to an earlier effective date of April 14, 2005, but the Veteran continued his appeal requesting an effective date prior to April 14, 2005.  

In October 2013, the Veteran testified before the undersigned at a Board hearing by videoconference.  A copy of the transcript is of record.

In an April 2014, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals of Veterans Claims (Court).  In an August 2015 Memorandum Decision, the Court reversed the Board's decision and directed the Board to assign an effective date of April 16, 2003.  The Secretary thereafter requested reconsideration in September 2015, arguing that the Court's characterization of medical evidence as supporting the onset of a heart condition as early as 1991 is "unsupported by the record."  The Court agreed, withdrew the August 2015 Memorandum Decision and issued a new decision in October 2015 that reversed the Board's decision and directed the Board to assign an effective date of April 16, 2003.  The case has since returned to the Board.


FINDING OF FACT

The Veteran's claim for shortness of breath received April 16, 2003 is construed as a claim for service connection for coronary artery disease, which arose prior to that date.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of April 16, 2003 for service connection for coronary artery disease are met.  38 U.S.C.A. §§ 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2015).


ORDER

Entitlement to an effective date of April 16, 2003 for the award of service connection for coronary artery disease is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


